              Case MDL No. 2804 Document 6638 Filed 01/02/20 Page 1 of 2



                        BEFORE THE UNITED STATES JUDICIAL PANEL
                             ON MULTIDISTRICT LITIGATION

 In re:
                                                                  MDL No. 2804
           National Prescription Opiate Litigation


This document relates to Opposed Action:


             Pike County, Missouri v. Allergan PLC et al., D. Missouri, Eastern Division,
                                      Case No. 4:19-cv-03170


PLAINTIFF’S MOTION TO VACATE CONDITIONAL TRANSFER ORDER (CTO-125)
          Pursuant to Rule 7.1(f) of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Pike County, Missouri, in the above-referenced action hereby submits this Motion to

Vacate Conditional Transfer Order 125 issued on December 10, 2019 with respect to the above-

listed tag-along action.

          DATED: January 2, 2020


                                                      Respectfully submitted,

                                                      /s/ John F. Edgar               .
                                                      John F. Edgar        # 47128 (MO)
                                                      Michael R. Owens # 67002 (MO)
                                                      EDGAR LAW FIRM LLC
                                                      2600Grand Blvd., Suite 440
                                                      Kansas City, Missouri 64108
                                                      Ph:           (816) 531-0033
                                                      Facsimile:    (816) 531-3322
                                                      jfe@edgarlawfirm.com
                                                      mro@edgarlawfirm.com




1191527.1/81715.05011
            Case MDL No. 2804 Document 6638 Filed 01/02/20 Page 2 of 2
IN RE: National Prescription
Opiate Litigation                                                           MDL No. 2804

                                            Terry L. Pabst        #37187(MO)
                                            EDGAR LAW FIRM LLC
                                            950 Francis Place, Ste. 107
                                            St. Louis, Missouri 63105
                                            Telephone: (314) 812-8780
                                            Facsimile: (314) 725-0912
                                            tpabst@webpabstlaw.com

                                            Jeff Reeves (pro hac vice)
                                            Cheryl Priest Ainsworth (pro hac vice)
                                            Kevin N. Royer (pro hac vice)
                                            THEODORA ORINGHER PC
                                            535 Anton Blvd., Ninth Floor
                                            Costa Mesa, California 92626
                                            Telephone: (714) 549-6200
                                            Facsimile: (714) 549-6201
                                            jreeves@tocounsel.com
                                            cainsworth@tocounsel.com
                                            kroyer@tocounsel.com

                                            Attorneys for Plaintiff, Pike County,
                                            Missouri




                                        2
